838 F.2d 465Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edward BROWN, Petitioner-Appellant,v.DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS;  W.P.  Rogers,Warden, Powhatan Correction Center;  C.W.  Williams (courtclerk);  Robert Slaughter, (prosecution);  R.W.  Stewart,(trial judge);  H.  Madison;  B.  Alberi, (Appellateattorney);  R.S.  Blanton, (prison appointed attorney),Respondents- Appellees.
No. 87-7212.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1987.Decided:  Jan. 22, 1988.

James Edward Brown, pro se.
Jacqueline G. Epps, Office of the Attorney General, for appellees.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Brown v. Director, Virginia Department of Corrections, C/A No. 86-486-N (E.D.Va.  May 19, 1987).


2
DISMISSED.